UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . CONSOLIDATED FORM Managers and Related Persons Negotiation  Article 11 CVM Instruction # 358/2002 On October 31, 2009 only the following transactions involving securities and derivatives were carried out, pursuant to Article 11  CVM Instruction # 358/2002. (1) Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( X ) Board of Directors ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Securities Description (2) Quantity % of participation Same Type/ Class Total Shares commom shares Shares preferred shares Activity in the month  describe each purchase or sale operation carried out in the month (day, quantity, price and amount) Security/ Derivative Securities Description (2) Brokerage House Operation Day Quantity Price Amount (R$) (3) Shares commom shares Shares preferred shares Shares UNITs Closing Balance Security/ Derivative Securities Description (2) Quantity % of participation Same Type/ Class Total Shares commom shares Shares preferred shares Shares UNITS Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors ( X ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Securities Description (2) Quantity % of participation Same Type/ Class Total Shares commom shares Shares preferred shares Activity in the month  describe each purchase or sale operation carried out in the month (day, quantity, price and amount) Security/ Derivative Securities Description (2) Brokerage House Operation Day Quantity Price Amount (R$) (3) Shares commom shares Shares preferred shares Shares UNITs Closing Balance Security/ Derivative Securities Description (2) Quantity % of participation Same Type/ Class Total Shares commom shares Shares Preferred shares Shares UNITS Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors ( X ) Controlling Shareholder ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Securities Description (2) Quantity % of participation Same Type/ Class Total Shares commom shares 96.22% 96.22% Shares preferred shares 95.10% 95.10% Activity in the month  describe each purchase or sale operation carried out in the month (day, quantity, price and amount) Closing Balance Security/ Derivative Securities Description (2) Quantity % of participation Same Type/ Class Total Shares commom shares 96.22% 96.22% Shares preferred shares 95.10% 95.10% The difference between the numbers of shares shown on the Companys Opening Balance Sheet and on the Final Balance Sheet is a consequence of incorporation by the Company of certain number of shares from Santander Insurance Holding, S.L. When filling the form, delete the rows that do not contain any information. Issue/series, convertible, common, terms, warrants, type/class, etc. Quantity times price. Note: Those consolidated data must provide information by group  Members of the Board of Directors, Members of the Executive Officers (that have not been included in the Board of Directors Group), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:October 13, 2010 Banco Santander (Brasil) S.A. By: /
